      Case 3:21-cv-00082-TWR-MSB Document 1 Filed 01/15/21 PageID.1 Page 1 of 26



 1 Philip H. Stillman, Esq. SBN# 152861
   STILLMAN & ASSOCIATES
 2 3015 North Bay Road, Suite B
   Miami Beach, Florida 33140
 3 Tel. and Fax: (888) 235-4279
   pstillman@stillmanassociates.com
 4
   Attorneys for defendants SOULDRIVER, L.P.
 5 and SOULDRIVER LESSEE, INC.
 6
 7                              UNITED STATES DISTRICT COURT FOR THE
 8                                SOUTHERN DISTRICT OF CALIFORNIA
 9                                          Case No.: '21CV82 TWR MSB
     ORLANDO GARCIA,                      )
10                                        )
                           Plaintiff      ) DEFENDANTS’ NOTICE OF REMOVAL
11   v.                                   ) PURSUANT TO 28 U.S.C. §
                                          ) 1441(A)
12   SOULDRIVER, L.P. a Delaware          )
     Limited Partnership; SOULDRIVER      ) San Diego Superior Court Case No.
13   LESSEE, INC., a Delaware             ) 37-2020-00039888-CU-CR-NC
     Corporation; and Does 1-10,          )
14                                        )
                              Defendants. )
15   __________________________________ )
16
17
18
19
20
21
22
23
24
25
26
27
28

     Notice of Removal of Complaint
      Case 3:21-cv-00082-TWR-MSB Document 1 Filed 01/15/21 PageID.2 Page 2 of 26



 1 TO THE CLERK OF THE ABOVE-ENTITLED COURT AND PLAINTIFF
 2 ORLANDO GARCIA AND HIS ATTORNEYS OF RECORD:
 3           PLEASE TAKE NOTICE that Defendant SOULDRIVER, L.P. and SOULDRIVER
 4 LESSEE, INC. (“DEFENDANTs”) has been named and served as Defendant in the above-
 5 captioned matter. DEFENDANTS now removes the action from the Superior Court of
 6 California, San Diego County, to the United States District Court for the Central District of
 7 California pursuant to 28 U.S.C. §§ 1331, 1441, and 1446. In support of this Notice of
 8 Removal, DEFENDANTS states as follows:
 9                                        PROCEDURAL HISTORY
10           1.       Plaintiff Orlando Garcia (“Garcia” or “Plaintiff”) commenced this action by
11 filing a Complaint captioned Orlando Garcia v. Souldriver, L.P. et al., Case No.
12 37-2020-00039888-CU-CR-NC in the in the California Superior Court for San Diego
13 County (the “State Court Action”) on December 1, 2020.
14           2.       Plaintiff served DEFENDANTS with a Summons and the Complaint on
15 December 16, 2020. Pursuant to 28 U.S.C § 1446(a), true and correct copies of the
16 “process, pleadings, and orders” served upon Defendants, including the Summons and
17 Complaint are attached to this Notice as Exhibit 1.
18           3.       The California Superior Court for San Diego County is located within the
19 Southern District of California. (28 U.S.C. § 84(c).) This Notice of Removal is therefore
20 properly filed in this Court pursuant to 28 U.S.C. §1441(a).
21                                    ALLEGATIONS IN THE COMPLAINT
22           4.       In the Complaint filed in the State Action, Plaintiff claims that Defendants’
23 identification and description of its accessible features deny him the opportunity to assess
24 whether Defendant’s hotel meets his accessibility needs and that he cannot make
25 reservations for accessible guest rooms in the same manner as guests without disabilities in
26 violation of the Americans with Disabilities Act of 1990, 42 U.S.C. §12101 et seq.
27 (“ADA”) (First Cause of Action) and the Unruh Civil Rights Act, Cal. Civ. Code §§ 51-53
28 (“Unruh”) in the Second Cause of Action.

     Notice of Removal of Complaint                   -2-
      Case 3:21-cv-00082-TWR-MSB Document 1 Filed 01/15/21 PageID.3 Page 3 of 26



 1           5.       Defendants dispute Plaintiff’s allegations, believes the Complaint lacks merit,
 2 and denies that Plaintiff has been harmed in any way by any act or omission of Defendants.
 3                                      GROUNDS FOR REMOVAL
 4           6.       Plaintiff’s claims are based, in part, on alleged violations of federal law as
 5 Count I of the Complaint alleges violations of the ADA.
 6           7.       Because this action involves claims under the ADA, this Honorable Court has
 7 original jurisdiction pursuant to 28 U.S.C. § 1331 based upon the existence of a Federal
 8 Question and this action is subject to removal under 28 U.S.C. § 1441.
 9           8.       Pursuant to 29 U.S.C. § 1446(a), this Notice of Removal is filed in the United
10 States District Court for the Southern District of California, which is the District in which
11 the State Action was filed and is presently pending.
12           10.      This Notice of Removal is timely pursuant to 28 U.S.C. §1446(b) as it was
13 filed within thirty (30) days after Plaintiff served Defendants with the Complaint.
14           11.      After filing this Notice of Removal, Defendant will promptly serve written
15 notice of this Notice of Removal on counsel for all adverse parties and file the same with
16 the Clerk of the California Superior Court for San Diego County in accordance with 28
17 U.S.C. § 1446(d).
18           12.      Other than Does 1-10, Defendants are unaware of any other parties who have
19 been named or who have appeared in the underlying State Court Action.
20                                     NON-WAIVER OF DEFENSES
21           13.      By removing this action from California Superior Court, Defendants do not
22 waive any defenses available to them.
23           14.      By removing this action from California Superior Court, Defendants do not
24 admit any of the allegations in Plaintiff’s Complaint.
25                                              CONCLUSION
26           15.      For all of the reasons stated above, this action is within the original jurisdiction
27 of this Court pursuant to 28 U.S.C. § 1331. Accordingly, this action is removable pursuant
28 to 28 U.S.C. § 1441.

     Notice of Removal of Complaint                     -3-
      Case 3:21-cv-00082-TWR-MSB Document 1 Filed 01/15/21 PageID.4 Page 4 of 26



 1           WHEREFORE, Defendant request the Court accept this Notice of Removal of this
 2 matter to the United States District Court for the Southern District of California.
 3                                         Respectfully Submitted,
 4                                         STILLMAN & ASSOCIATES
 5
 6 Dated: January 15, 2021                 By:_____________________
                                                 Philip H. Stillman, Esq.
 7                                         Attorneys for defendants SOULDRIVER, L.P.
                                           and SOULDRIVER LESSEE, INC
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Notice of Removal of Complaint               -4-
      Case 3:21-cv-00082-TWR-MSB Document 1 Filed 01/15/21 PageID.5 Page 5 of 26



 1                                       PROOF OF SERVICE
 2           I, the undersigned, certify under penalty of perjury that on January 15, 2021 or as
 3 soon as possible thereafter, copies of the foregoing Notice of Removal was served
 4 electronically by email listed with the Orange County Superior Court on Plaintiff’s counsel,
 5 Ray Ballister Jr., Potter & Handy and to the Clerk, San Diego County Superior Court by
 6 OneLegal e-filing.
 7                                           By: /s/ Philip H. Stillman
                                             Attorneys for Defendants
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Notice of Removal of Complaint                 -5-
Case 3:21-cv-00082-TWR-MSB Document 1 Filed 01/15/21 PageID.6 Page 6 of 26




                               Exhibit 1
Case 3:21-cv-00082-TWR-MSB Document 1 Filed 01/15/21 PageID.7 Page 7 of 26

                                                                                                      Service of Process
                                                                                                      Transmittal
                                                                                                      12/16/2020
                                                                                                      CT Log Number 538758327
  TO:         Andrew Dittamo
              Pebblebrook Hotel Trust
              4747 BETHESDA AVE., SUITE 1100
              BETHESDA, MD 20814

  RE:         Process Served in California

  FOR:        Souldriver, L.P. (Domestic State: DE)




  ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

  TITLE OF ACTION:                                  Orlando Garcia, Pltf. vs. Souldriver, L.P., etc., et al., Dfts.
  DOCUMENT(S) SERVED:                               -
  COURT/AGENCY:                                     None Specified
                                                    Case # 37202000039888CUCRNC
  ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Los Angeles, CA
  DATE AND HOUR OF SERVICE:                         By Process Server on 12/16/2020 at 03:09
  JURISDICTION SERVED :                             California
  APPEARANCE OR ANSWER DUE:                         None Specified
  ATTORNEY(S) / SENDER(S):                          None Specified
  ACTION ITEMS:                                     CT has retained the current log, Retain Date: 12/17/2020, Expected Purge Date:
                                                    12/22/2020

                                                    Image SOP

                                                    Email Notification, Andrew Dittamo adittamo@pebblebrookhotels.com

                                                    Email Notification, Jo Kempton jkempton@pebblebrookhotels.com

                                                    Email Notification, Alessandra Marsico amarsico@pebblebrookhotels.com

  REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                    818 West 7th Street
                                                    Los Angeles, CA 90017
                                                    866-203-1500
                                                    DealTeam@wolterskluwer.com
  The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
  relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
  of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
  advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
  therein.




                                                                                                      Page 1 of 1 / PK
     Case 3:21-cv-00082-TWR-MSB Document 1 Filed 01/15/21 PageID.8 Page 8 of 26


                                                                O.Wolters Kluwer

                        PROCESS SERVER DELIVERY DETAILS




Date:                      Wed, Dec 16, 2020

Server Name:               Robert Diaz




Entity Served              SOULDRIVER, L.P.

Agent Name                 C T CORPORATION SYSTEM (C0168406)

Case Number                37-2020-00039888-CU-CR-NC

J urisdiction              CA




                                                               H1
             Case 3:21-cv-00082-TWR-MSB Document 1 Filed 01/15/21 PageID.9 Page 9 of 26
                                                                                                                                                     SUM-100
                                          SUMMONS                                                                          FOR COURT USE ONLY
                                                                                                                       (SOLO PARA USO DE LA CORTE)
                                     (CITACION JUDICIAL)
                                                                                                                  ELECTRONICALLY FILED
 NOTICE TO DEFENDANT:                                                                                               Superior Court of California,
(AVISO AL DEMANDADO):                                                                                                  County of San Diego
 Souldriver,L.P., a Delaware Limited Partnership; Souldriver
 Lessee,Inc., a Delaware Corporation; and Does 1-10,                                                                 10/30/2020 at 01:55:06 PM
                                                                                                                   Clerk of the Superior Court
 YOU ARE BEING SUED BY PLAINTIFF:                                                                               By Gregory Homick,Deputy Clerk
  LC) ESTA DEMANDANDO EL DEMANDANTE):
 Orlando Garcia,
 NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
 below.
   You have 30 CALENDER DAYS aftcr this summons and legal papers are served on you to file a written response at this court and have a copy served
 on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your case.
 There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts Online
 Self-Help Center (www.courtinfo.ca.qov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the court
 clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property may be
 taken without further warning from the court.
    There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.orq) the California Courts Online Self-Help Center
(www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 jAVISO! Lo han demandado. Si no responde dentro de 30 dias, la corte puede decider en su contra sin escuchar su version. Lea la information a
 continuacion.
   Tiene 30 DIAS DE GALENDARIO despues de que le entrguan esta atacion y papeles legates para presentar una respuesta por escrito en esta code y
 hacer que se entrgue una copia al demandante. Una carta o una Ilamada telefonica no lo protegen. Su respuesta por escrito tine que estar en formato
 legal correcto Si desea que procesen su caso an la corte. Es possible que haya un formulario que usted pueda usar para su respuesta. Puede
encontrar estos formularios de la corte y mas informacion en al Centro de Ayuda de las Cortes de California (www.courtinfo.ca.gov/selfhelp/espanol/)
en la biblioteca de leyes de su condado o en la corte que le quede mas cerca. Si no puede pagar la cuota de presentacion, pida at secretario de la
corte que le de un formulario de exencion de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la code
 le podra guitar su sueldo, dinero y bienes sin mas advertencia.
   Hay otros requisitos legates. Es recommendable que Ilame a un abogado inmediatamente. Si no conoce a un abogado, puede Hamar a un servicio
de remission a abogados. Si no puede pagar a un abogado, es possible que cumpla con los requisitos para obtener servivios legals gratuitos de un
 programa de servicios legates sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
(www.lawhelpcalifornia.org) en el Centro de Ayuda de las Cortes de California (www.courtinfo.ca.00v/selfhelp.espanol/) or poniendose en contacto con
 la corte o el colegio de abogados locales. AVISO: Por ley, la corte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen
sobre cualquier recuperacion de $10,000 o mas de valor recibida mediante un acuerdo o una concesion de arbitraje en un caso de derecho civil. Tiene
que pager el gravamen de la corte antes de que la corte pueda desechar el caso.

The name and address of the court is: United States Superior Court in and for the County of San Diego CASE NUMBER:
(El nombre y direccion de la corte es):                                                               37-2020-00039888-CU-CR-NC
 325 South Melrose Dr
 Vista, CA 92081
 The North County Regional Center
The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is:
(El nombre, la direccion y el numero del telefono del abogado del demandante, o del demandante que no tine abogado, es):
 Russell Handy., Center for Disability Access, 8033 Linda Vista Road,Suite 200 San Diego, CA 92111
(858) 375-7385
                                                                                     G. Hornick
 DATE: 11/03/2020                              Clerk, by                                                                                         , Deputy

(Fecha)                                        (Secretario)                                                                                     (Adjunto)
(For Proof of service of this summons, use Proof of Service of Summons(form POS-010).)
(Para prueba de entrega de esta citation use el formulario Proof of Service of Summons,(POS-010).)
                                   NOTICE TO THE PERSON SERVED: You are served
                                   1. D as an individual defendant.
                                   2.     as the person sued under the fictitious name of (specify):


                                      3.      on behalf of (specify):
                                       under:    CCP 416.10 (corporation)             D CCP 416.60 (minor)
                                                 CCP 416.20(defunct corporation)         CCP 416.70 (conservatee)
                                            • CCP 416.40 (association or partnership) El CCP 416.90 (authorized person)
                                            • Other (specify):
                                      4. fl by personal delivery on (date):
                                                                                                                                                     Page 1 of 1

Form Adopted for Mandatory Use                                   SUMMONS                                                     Code of Civil Procedure §§ 412.20,465
  Judicial Council of California                                                                                                              www.courtinfo.ca.gov
  SUM-100(Rev. July 1,2009)
Case 3:21-cv-00082-TWR-MSB Document 1 Filed 01/15/21 PageID.10 Page 10 of 26



                                                                ELECTRONICALLY FILED
  1                                                               Superior Court of California,
        CENTER FOR DISABILITY AccEss
                                                                     County of San Diego
  2      Raymond Ballister Jr., Esq.,SBN 111282
         Russell Handy,Esq.,SBN 195058                            10/30/2020 at 01:55:06 PM
  3      Amanda Seabock, Esq.,SBN 289900                          Clerk of the Superior Court
        Zachary Best, Esq.,SBN 166035                          By Gregory Homick,Deputy Clerk
  4      Mail: 8()33 Linda Vista Road,Suite 200
        San Diego,CA 92111
  5     (858)375-7385;(888)422-5191 fax
  6
         amandas@potterhandy.com

  7     Attorneys for Plaintiff
  8
                      SUPERIOR COURT OF THE STATE OF CALIFORNIA
  9
                                COUNTY OF SAN DIEGO
 10
 11
           Orlando Garcia,                         Case No.   37-2020-00039888- C U- C R-N C
 12
                  Plaintiff,
 13                                                Complaint For Damages And
             V.                                    Injunctive ReliefFor
 14                                                Violations Of: Americans With
           Souldriver,L.P. a Delaware              Disabilities Act; Unruh Civil
 15        Limited Partnership; Souldriver         Rights Act
           Lessee,Inc.,a Delaware
 16        Corporation; and Does 1-10,
 17               Defendants,
 18
 19
 20         Plaintiff Orlando Garcia complains of Souldriver, L.P., a Delaware
 21   Limited Partnership; Souldriver Lessee, Inc., a Delaware Corporation, and
 22   Does 1-10("Defendants"), and alleges as follows:
 23
 24     PARTIES:
 25     1. Plaintiff is a California resident with physical disabilities. He is
 26   substantially limited in his ability to walk. He suffers from cerebral palsy. He
 27   has the use of only one arm.He uses a wheelchair, walker,or cane for mobility.
 28     2. Defendant Souldriver, L.P. owns and operates the Solamar San Diego


                                             1

      Complaint
Case 3:21-cv-00082-TWR-MSB Document 1 Filed 01/15/21 PageID.11 Page 11 of 26




  1   located at 435 6th Ave., San Diego, California, currently and at all times
  2   relevant to this complaint. Defendant Souldriver Lessee,Inc,Inc. operates the
  3   hotel currently and at all times relevant to this complaint.
  4      3. Plaintiff does not know the true names of Defendants, their business
  5   capacities, their ownership connection to the property and business, or their
  6   relative responsibilities in causing the access violations herein complained of,
  7   and alleges a joint venture and common enterprise by all such Defendants.
  8   Plaintiff is informed and believes that each of the Defendants herein,
  9   including Does 1 through 10,inclusive, is responsible in some capacity for the
 10   events herein alleged, or is a necessary party for obtaining appropriate relief.
 11   Plaintiff will seek leave to amend when the true names, capacities,
 12   connections, and responsibilities of the Defendants and Does 1 through 10,
 13   inclusive, are ascertained.
 14
 15     JURISDICTION:
 16     4. This Court has subject matter jurisdiction over this action as a court of
 17   general jurisdiction. This Court has personal jurisdiction over Defendants
 18   because they conduct substantial business in the State of California,County of
 19   San Diego, and Defendant's offending Website is available throughout
 20   California.
 21     5. Venue it proper in this Court because Defendant conducts business in
 22   this County.
 23     6. Unlimited jurisdiction is proper because Plaintiff seeks a permanent
 24   injunction ordering compliance with the Americans with Disabilities Act.
 25
 26     PRELIMINARY STATEMENT
 27     7. This is a lawsuit challenging the reservation policies and practices of a
 28   place of lodging. Plaintiff does not know if any physical or architectural


                                             2

      Complaint
Case 3:21-cv-00082-TWR-MSB Document 1 Filed 01/15/21 PageID.12 Page 12 of 26




  1    barriers exist at the hotel and,therefore, is not claiming that that the hotel has
  2   violated any construction-related accessibility standard. Instead,this is about
  3   the lack of information provided on the hotel's reservation website that would
  4   permit plaintiff to determine if there are rooms that would work for him.
  5      8. After decades of research and findings, Congress found that there was
  6   a "serious and pervasive social problem" in America: the "discriminatory
  7   effects" of communication barriers to persons with disability. The data was
  8   clear and embarrassing. Persons with disabilities were unable to "fully
  9   participate in all aspects of society," occupying "an inferior status in our
 10   society," often for no other reason than businesses, including hotels and
 11   motels, failed to provide information to disabled travelers. Thus, Congress
 12   decided "to invoke the sweep of congressional authority" and issue a "national
 13   mandate for the elimination of discrimination against individuals with
 14   disabilities," and to finally ensure that persons with disabilities have "equality
 15   of opportunity,full participation,independent living" and self-sufficiency.
 16      9. As part of that effort, Congress passed detailed and comprehensive
 17   regulations about the design of hotels and motels. But, as importantly,
 18   Congress recognized that the physical accessibility of a hotel or motel means
 19   little if the 61 million adults living in America with disabilities are unable to
 20   determine which hotels/motels are accessible and to reserve them. Thus,
 21   there is a legal mandate to provide a certain level of information to disabled
 22   travelers.
 23      10. But despite the rules and regulations regarding reservation procedures,
 24   a 2019 industry article noted that: "the hospitality sector has largely
 25   overlooked the importance of promoting accessible features to travelers."
 26      11. These issues are of paramount important. Persons with severe
 27   disabilities have modified their own residences to accommodate their unique
 28   needs and to ameliorate their physical limitations. But persons with disabilities


                                              3

      Complaint
Case 3:21-cv-00082-TWR-MSB Document 1 Filed 01/15/21 PageID.13 Page 13 of 26




  1   are never more vulnerable than when leaving their own residences and having
  2   to travel and stay at unknown places oflodging. They must be able to ascertain
  3   whether those places work for them.
  4
  5      FACTUAL ALLEGATIONS:
  6      12. Plaintiff planned on making a trip in November of 2020 to the San
  7   Diego, California, area.
  8      13. He chose the Solamar San Diego located at 435 6th Ave., San Diego,
  9   California because this hotel was at a desirable price and location.
 10      14. Plaintiff needs an accessible guestroom. He needs clearance around
 11   beds, he needs accessible restroom facilities including accessible sinks,
 12   accessible tubs or showers and accessible toilets. He needs sufficient
 13   maneuvering clearance in and around the guestroom. He needs accessories to
 14   be located within an accessible reach range. In short, he benefits from and
 15   needs compliant accessible guestroom features.
 16     15. Plaintiff went to the Solamar San Diego reservation website at
 17   https://www.hotelsolamar.corni seeking to book an accessible room at the San
 18   Diego location on October 3, 2020.
 19     16. Plaintiff found that there was little information about the accessibility
 20   of the rooms. For example, under the "Accessibility features" tab, it mentions
 21   accessible features, such as: "Valet Parking", "Pathway to hotel entrance",
 22   "Business Center", "Registration Desk", "Restaurant", "Roll-in showers",
 23   "Restrooms", and "Swimming Pool". These are vague and conclusory
 24   statements. Likewise, under the "Accessible Solstice Suite" room, it states:
 25   "Roll-in shower with grab bars and handheld showerhead". Under the
 26   "Accessible Deluxe Rooms with 2 Queen Beds & a Roll In Shower" room, it
 27   states:"Accessible shower with grab bars and a handheld showerhead." Under
 28   the "Accessible Master Suite with 1 King Bed" room,it states:"Accessible tub


                                            4

      Complaint
Case 3:21-cv-00082-TWR-MSB Document 1 Filed 01/15/21 PageID.14 Page 14 of 26




  1   with grab bars and a handheld showerhead". These vague and conclusory
  2   statements offer little detail. For example, there is no specific information on
  3   whether the desk/table in the room is accessible, if the or if the sink and toilet
  4   are accessible, or if the room has accessible clear floor space.
  5     17. The defendant's reservation system failed to identify and describe the
  6   accessible features in the guestroom chosen by the plaintiff in enough detail to
  7   reasonably permit him to assess independently whether the particular
  8   guestroom met his accessibility needs. The photos that accompany the rooms
  9   do not show any accessible features in the room.
 10     18. This lack of information created difficulty for the plaintiff and the idea
 11   of trying to book this room -- essentially ignorant about its accessibility --
 12   caused discomfort for the Plaintiff.
 13     19. Plaintiff would like to patronize this hotel but is deterred from doing so
 14   because of the lack of detailed information through the hotel's reservation
 15   system. Plaintiff not only travels frequently but is always on the lookout for
 16   businesses that violate the law and discriminate against him and other persons
 17   with disabilities,intending to have them comply with the law and pay statutory
 18   penalties.
 19
 20   I.FIRST CAUSE OF ACTION:VIOLATION OF THE AMERICANS
 21   WITH DISABILITIES ACT OF 1990(On behalf of Plaintiff and against all
 22   Defendants.)(42 U.S.C. section 12101,et seq.)
 23     20. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 24   again herein, the allegations contained in all prior paragraphs of this
 25   complaint.
 26     21. Under the ADA,it is an act of discrimination to fail to make reasonable
 27   modifications in policies, practices, or procedures when such modifications
 28   are necessary to afford goods, services, facilities, privileges advantages or


                                             5

      Complaint
Case 3:21-cv-00082-TWR-MSB Document 1 Filed 01/15/21 PageID.15 Page 15 of 26




  1   accommodations to person with disabilities unless the entity can demonstrate
  2   that taking such steps would fundamentally alter the nature ofthe those goods,
  3   services, facilities, privileges advantages or accommodations. See 42 U.S.C. 5
  4   12182(B)(2)(A)(ii).
  5      22. Specifically, with respect to reservations by places of lodging, a
  6   defendant must ensure that its reservation system, including reservations
  7   made by "any means," including by third parties, shall:
  8                    a. Ensure that individuals with disabilities can make
  9                       reservations for accessible guest rooms during the same
 10                       hours and in the same manner as individuals who do not
 11                       need accessible rooms;
 12                   b. Identify and describe accessible features in the hotels and
 13                       guest rooms offered through its reservations service in
 14                       enough detail to reasonably permit individuals with
 15                       disabilities to assess independently whether a given hotel
 16                       or guest room meets his or her accessibility needs; and
 17                   c. Reserve, upon request, accessible guest rooms or specific
 18                       types of guest rooms and ensure that the guest rooms
 19                       requested are blocked and removed from all reservations
 20                       systems.
 21            See 28 C.F.R.§ 36.302(e).
 22     23. Here, the defendant failed to modify its reservation policies and
 23   procedures to ensure that it identified and described accessible features in the
 24   hotels and guest rooms in enough detail to reasonably permit individuals with
 25   disabilities to assess independently whether a given hotel or guest room meets
 26   his or her accessibility needs and failed to ensure that individuals with
 27   disabilities can make reservations for accessible guest rooms during the same
 28   hours and in the same manner as individuals who do not need accessible


                                            6

      Complaint
Case 3:21-cv-00082-TWR-MSB Document 1 Filed 01/15/21 PageID.16 Page 16 of 26




  1   rooms.
  2
  3   II.SECOND CAUSE OF ACTION:VIOLATION OF THE UNRUH CIVIL
  4   RIGHTS ACT(On behalf of Plaintiff and against all Defendants.)(Cal. Civ.
  5   Code § 51-53.)
  6      24. Plaintiff repleads and incorporates by reference, as if fully set forth
  7   again herein, the allegations contained in all prior paragraphs of this
  8   complaint. The Unruh Civil Rights Act ("Unruh Act") guarantees, inter alia,
  9   that persons with disabilities are entitled to full and equal accommodations,
 10   advantages, facilities, privileges, or services in all business establishment of
 11   every kind whatsoever within the jurisdiction of the State of California. Cal.
 12   Civ. Code §51(b).
 13     25. The Unruh Act provides that a violation of the ADA is a violation of the
 14   Unruh Act. Cal. Civ. Code,§ 51(0.
 15     26. Defendants' acts and omissions, as herein alleged, have violated the
 16   Unruh Act by, inter alia, failing to comply with the ADA with respect to its
 17   reservation policies and practices.
 18     27. Because the violation of the Unruh Civil Rights Act resulted in difficulty
 19   and discomfort for the plaintiff, the defendants are also each responsible for
 20   statutory damages,i.e., a civil penalty.See Civ. Code § 52(a).
 21
 22         PRAYER:
 23          Wherefore, Plaintiff prays that this Court award damages and provide
 24   relief as follows:
 25       1. For injunctive relief, compelling Defendants to comply with the
 26   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 27   plaintiff is not invoking section 55 of the California Civil Code and is not
 28   seeking injunctive relief under the Disabled Persons Act at all.


                                             7

      Complaint
Case 3:21-cv-00082-TWR-MSB Document 1 Filed 01/15/21 PageID.17 Page 17 of 26




  1       2. Damages under the Unruh Civil Rights Act, which provides for actual
  2   damages and a statutory minimum of $4,000 for each offense.
  3       3. Reasonable attorney fees,litigation expenses and costs of suit, pursuant
  4   to 42 U.S.C.§ 12205;and Cal. Civ. Code § 52(a).
  5
  6
  7   Dated: October 30,2020                 CENTER FOR DISABILTY ACCESS
  8
  9
 10
 11                                          By:
 12                                          Russell Handy,Esq.
                                             Attorneys for Plaintiff
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28



                                           8

      Complaint
          Case 3:21-cv-00082-TWR-MSB Document 1 Filed 01/15/21 PageID.18 Page 18 of 26CM-010
  ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address).                                                        FOR COURT USE ONLY
— Russell Handy, Esq., SBN 195058
' Center for Disability Access
  Mail: 8033 Linda Vista Road, Suite 200 San Diego, CA 921 1 1
  Delivery: 8033 Linda Vista Road, Suite 200 San Diego, CA 92111                                                      ELECTRONICALLY FILED
          TELEPHONE NO (858) 375-7385             FAX NO (888)422-5191                                                  Superior Court of California,
   ATTORNEY FOR (Name). Ylaintiff, Orlando Garcia,                                                                         County of San Diego
SUPERIOR COURT OF CALIFORNIA, COUNTY OF          San Diego
        STREET ADDRESS:
                                                                                                                         105012020 at 01:55:06 PM
                               325 South Melrose Dr
                                                                                                                      Clerk of the Superior Court
       MAILING ADDRESS:        325 South Melrose Dr
                                                                                                                   By Gregory Homick,Deputy Clerk
      CITY AND ZIP CODE:       Vista, CA 92081
           BRANCH NAME:        The North County Regional Center.
     CASE NAME:
                       Garcia, v. Souldriver, L.P, et al.
                                                                                        CASE NUMBER:
   CIVIL CASE COVER SHEET                           Complex Case Designation
    Unlimited             Limited                                                       37-2020-00039888-CU-CR-NC
    (Amount              (Amount                      Counter             Joinder
     demanded             demanded is          Filed with first appearance by defendant Judge Jacqueline M. Stem
     exceeds $25,000)     $25,000 or less)         (Cal. Rules of Court, rule 3.402)      DEPT:

                             Items 1-6 below must be completed (see instructions on page 2).
1 Check one box below for the case type that best describes this case:
      Auto Tort                                            Contract                                      Provisionally Complex Civil Litigation
            Auto (22)                                            Breach of contract/warranty (06)        (Cal. Rules of Court, rules 3.400-3.403)
            Uninsured motorist(46)                               Rule 3.740 collections (09)                   Antitrust/Trade regulation (03)
     Other PI/PDNVD (Personal Injury/Property                     Other collections (09)                       Construction defect(10)
     Damage/Wrongful Death) Tort                                  Insurance coverage (18)                      Mass tort (40)
           Asbestos (04)                                         Other contract(37)                             Securities litigation (28)
           Product liability (24)                          Real Property                                        Environmental/Toxic tort(30)
     n Medical malpractice (45)                                  Eminent domain/Inverse                        Insurance coverage claims arising from the
           Other PUPD/WD (23)                                    condemnation (14)                             above listed provisionally complex case
                                                                 Wrongful eviction (33)                        types (41)
      Non-Pl/PDNVD(Other)Tort
             Business tort/unfair business practice (07)       Other real property (26)                  Enforcement of Judgment
      1      Civil rights (08)                           Unlawful Detainer                                     Enforcement of judgment(20)
     Eli     Defamation (13)                                   Commercial  (31)                          Miscellaneous Civil Complaint
             Fraud (16)                                           Residential (32)                             RICO (27)
          Intellectual property (19)                              Drugs(38)                                    Other complaint (not specified above)(42)
          Professional negligence (25)                    Judicial Review                                Miscellaneous Civil Petition -
          Other non-PUPD/WD tort (35)                            Asset forfeiture (05)
                                                                                                               Partnership and corporate governance (21)
     Employment                                                  Petition re: arbitration award (11)
                                                                                                               Other petition (not specified above)(43)
     r7   Wrongful termination (36)                               Writ of mandate (02)
          Other employment(15)                                    Other judicial review (39)
2. This case F-1 is          1 is not      complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:
   a.       Large number of separately represented parties       d.       Large number of witnesses
   b.       Extensive motion practice raising difficult or novel e.       Coordination with related actions pending in one or more courts
            issues that will be time-consuming to resolve                 in other counties, states, or countries, or in a federal court
   c.       Substantial amount of documentary evidence           f.       Substantial postjudgment judicial supervision

3.   Remedies sought(check all that apply): a. ,/ monetary b.              nonmonetary; declaratory or injunctive relief                               C.         punitive
4.   Number of causes of action (specify): 2: Americans with Disabilities Act, Unruh Civil Rights Act
5.   This case         is    I is not a class action suit.
6.   If there are any known related cases, file and serve a notice of related case.(You may use forr_r_i_9M-015.)

Date. 10/30/2020
Russel Handy, Esq.
                                   (TYPE OR PRINT NAME)                                                (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)
                                                                      NOTICE
 • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
   under the Probate Code, Family Code, or Welfare and Institutions Code).(Cal. Rules of Court, rule 3.220.) Failure to file may result
   in sanctions.
 • File this cover sheet in addition to any cover sheet required by local court rule.
 • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
   other parties to the action or proceeding.
 • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                   Page 1 of 2
Form Adopted for Mandatory Use                                                                                      Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3.740;
  Judicial Council of California                          CIVIL CASE COVER SHEET                                            Cal. Standards of Judicial Administration, std. 3.10
  CM-010[Rev. July 1,20071                                                                                                                                www.courtinfo.ca.gov
          Case 3:21-cv-00082-TWR-MSB Document 1 Filed 01/15/21 PageID.19 Page 19 of 26
                                                                                                                                      CM-010
                                    INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
 its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following:(1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                      CASE TYPES AND EXAMPLES
Auto Tort                                       Contract                                           Provisionally Complex Civil Litigation (Cal.
     Auto (22)—Personal Injury/Property             Breach of Contract/Warranty (06)               Rules of Court Rules 3.400-3.403)
          Damage/Wrongful Death                          Breach of Rental/Lease                         Antitrust/Trade Regulation (03)
     Uninsured Motorist(46)(if the                            Contract (not unlawful detainer           Construction Defect(10)
          case involves an uninsured                              or wrongful eviction)                 Claims Involving Mass Tort(40)
          motorist claim subject to                      Contract/Warranty Breach—Seller                Securities Litigation (28)
          arbitration, check this item                        Plaintiff(not fraud or negligence)        Environmental/Toxic Tort(30)
          instead of Auto)                               Negligent Breach of Contract/                   Insurance Coverage Claims
Other PI/PD/WD (Personal Injury/                              Warranty                                      (arising from provisionally complex
Property Damage/Wrongful Death)                          Other Breach of Contract/Warranty                   case type listed above)(41)
Tort                                                Collections (e.g., money owed, open             Enforcement of Judgment
     Asbestos (04)                                       book accounts)(09)                             Enforcement of Judgment(20)
         Asbestos Property Damage                        Collection Case—Seller Plaintiff                    Abstract of Judgment(Out of
         Asbestos Personal Injury/                       Other Promissory Note/Collections                        County)
               Wrongful Death                                 Case                                           Confession of Judgment(non-
    Product Liability (not asbestos or              Insurance Coverage (not provisionally                         domestic relations)
         toxicienvironmental)(24)                        complex)(18)                                        Sister State Judgment
     Medical Malpractice (45)                            Auto Subrogation                                    Administrative Agency Award
         Medical Malpractice—                            Other Coverage                                         (not unpaid taxes)
               Physicians & Surgeons                Other Contract (37)                                      Petition/Certification of Entry of
         Other Professional Health Care                  Contractual Fraud                                       Judgment on Unpaid Taxes
               Malpractice                               Other Contract Dispute                              Other Enforcement of Judgment
                                                Real Property                                                     Case
    Other PUPD/WD (23)
         Premises Liability (e.g., slip             Eminent Domain/Inverse                          Miscellaneous Civil Complaint
               and fall)                                 Condemnation (14)                              RICO (27)
         Intentional Bodily Injury/PD/WD            Wrongful Eviction (33)                              Other Complaint (not specified
                                                                                                             above)(42)
              (e.g., assault, vandalism)            Other Real Property (e.g., quiet title)(26)
         Intentional Infliction of                                                                           Declaratory Relief Only
                                                         Writ of Possession of Real Property                 Injunctive Relief Only (non-
               Emotional Distress                        Mortgage Foreclosure                                     harassment)
         Negligent Infliction of                         Quiet Title
               Emotional Distress                                                                            Mechanics Lien
                                                         Other Real Property (not eminent
         Other Pl/PD/VVD                                                                                     Other Commercial Complaint
                                                         domain, landlord/tenant, or
                                                        foreclosure)                                              Case (non-tort/non-complex)
Non-PI/PD/WD (Other) Tort
                                                                                                             Other Civil Complaint
    Business Tort/Unfair Business               Unlawful Detainer
                                                                                                                (non-tort/non-complex)
        Practice (07)                               Commercial(31)
                                                                                                    Miscellaneous Civil Petition
    Civil Rights (e.g., discrimination,             Residential (32)                                    Partnership and Corporate
        false arrest)(not civil                     Drugs (38)(if the case involves illegal                  Governance (21)
         harassment)(08)                                drugs, check this item; otherwise,              Other Petition (not specified
    Defamation (e.g., slander, libel)                   report as Commercial or Residential)                above)(43)
         (13)                                   Judicial Review                                             Civil Harassment
    Fraud (16)                                      Asset Forfeiture (05)                                   Workplace Violence
    Intellectual Property (19)                      Petition Re: Arbitration Award (11)                     Elder/Dependent Adult
   Professional Negligence (25)                     Writ of Mandate (02)                                          Abuse
        Legal Malpractice                               Writ—Administrative Mandamus                        Election Contest
        Other Professional Malpractice                  Writ—Mandamus on Limited Court                      Petition for Name Change
            (not medical or legal)                          Case Matter                                     Petition for Relief From Late
    Other Non-PI/PD/WD Tort (35)                        Writ—Other Limited Court Case                             Claim
Employment                                                  Review                                          Other Civil Petition
    Wrongful Termination (36)                       Other Judicial Review (39)
    Other Employment(15)                                Review of Health Officer Order
                                                        Notice of Appeal—Labor
                                                            Commissioner Appeals
CM-010[Rev. July 1,2007]                                                                                                              Page 2 of 2
                                                    CIVIL CASE COVER SHEET
       Case 3:21-cv-00082-TWR-MSB Document 1 Filed 01/15/21 PageID.20 Page 20 of 26
                                                                                                      FOR COURT USE ONLY
SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
STREET ADDRESS:         325 S Melrose Drive
M AILING ADDRESS:       325 S Melrose Drive
CITY AND ZIP CODE:       Vista CA 92081-6695
B RANCH NAME:            North County

Short Title: Garcia vs Souldriver LP [IMAGED]

                                                                                             CASE NUMBER:
               NOTICE OF CONFIRMATION OF ELECTRONIC FILING                                   37-2020-00039888-C U-C R-N C


          San Diego Superior Court has reviewed the electronic filing described below. The fee assessed for
          processing and the filing status of each submitted document are also shown below.

         Electronic Filing Summary Data
         Electronically Submitted By:              Russell Handy
                 O n Behalf of:                    O rlando Garcia
         Transaction Number:                       2870596
         Court Received Date:                      1 0/30/2020

                 Filed Date:                       1 0/30/2020
                 Filed Time:                       01:55 PM

         F ee Amount Assessed:                     8435.00
         Case Number:                              37-2020-00039888-CU-CR-NC

         Case Title:                               Garcia vs Souldriver LP [IMAGED]
         Location:                                 North County
         Case Type:                                Civil Rights
         Case Category:                            Civil - Unlimited
         J urisdictional Amount:                   > 25000

         Status                                    Documents Electronically Filed/Received

         Accepted                                  Complaint

         Accepted                                  Civil Case Cover Sheet

         Accepted                                  Original Summons


         Comments


         Clerk's Comments:
         Events Scheduled

         Hearing(s)                                   Date             Time           Location         Department
         Civil  Case          Management              08/27/2021        09:00 AM       North County         N-27
         Conference

         Electronic Filing Service Provider Information

         Service Provider:              Green Filing
         E mail:                        support@efilinghelp.com



 1 1/03/2020                                        NOTICE OF CONFIRMATION OF FILING
    Case 3:21-cv-00082-TWR-MSB Document 1 Filed 01/15/21 PageID.21 Page 21 of 26


       Contact Person:    Green Filing, LLC Support
       Phone:            (801) 448-7268




1 1/03/2020                          NOTICE OF CONFIRMATION OF FILING
        Case 3:21-cv-00082-TWR-MSB Document 1 Filed 01/15/21 PageID.22 Page 22 of 26
                           SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO


                                ALTERNATIVE DISPUTE RESOLUTION (ADR)INFORMATION


CASE NUMBER:37-2020-00039888-CU-CR-NC                      CASE TITLE: Garcia vs Souldriver LP[IMAGED]


 NOTICE: All plaintiffs/cross-complainants in a general civil case are required to serve a copy of the following
 three forms on each defendant/cross-defendant, together with the complaint/cross-complaint:
               (1)this Alternative Dispute Resolution (ADR)Information form (SDSC form #CIV-730),
               (2)the Stipulation to Use Alternative Dispute Resolution (ADR)form (SDSC form #CIV-359), and
               (3)the Notice of Case Assignment form (SDSC form #CIV-721).

 Most civil disputes are resolved without filing a lawsuit, and most civil lawsuits are resolved without a trial. The courts,
 community organizations, and private providers offer a variety of Alternative Dispute Resolution (ADR)processes to help
 people resolve disputes without a trial. The San Diego Superior Court expects that litigants will utilize some form of ADR
 as a mechanism for case settlement before trial, and it may be beneficial to do this early in the case.

Below is some information about the potential advantages and disadvantages of ADR, the most common types of ADR,
and how to find a local ADR program or neutral. A form for agreeing to use ADR is attached (SDSC form #CIV-359).

Potential Advantages and Disadvantages of ADR
ADR may have a variety of advantages or disadvantages over a trial, depending on the type of ADR process used and the
particular case:

           Potential Advantages                              Potential Disadvantages
           • Saves time                                      • May take more time and money if ADR does not
           • Saves money                                       resolve the dispute
           • Gives parties more control over the dispute     • Procedures to learn about the other side's case (discovery),
             resolution process and outcome                    jury trial, appeal, and other court protections may be limited
           • Preserves or improves relationships               or unavailable


Most Common Types of ADR
You can read more information about these ADR processes and watch videos that demonstrate them on the court's ADR
webpage at htto://www.sdcourt.ca.00v/adr.

Mediation: A neutral person called a "mediator" helps the parties communicate in an effective and constructive manner
so they can try to settle their dispute. The mediator does not decide the outcome, but helps the parties to do so.
Mediation is usually confidential, and may be particularly useful when parties want or need to have an ongoing
relationship, such as in disputes between family members, neighbors, co-workers, or business partners, or when parties
want to discuss non-legal concerns or creative resolutions that could not be ordered at a trial.

Settlement Conference: A judge or another neutral person called a "settlement officer" helps the parties to understand
the strengths and weaknesses of their case and to discuss settlement. The judge or settlement officer does not make a
decision in the case but helps the parties to negotiate a settlement. Settlement conferences may be particularly helpful
when the parties have very different ideas about the likely outcome of a trial and would like an experienced neutral to help
guide them toward a resolution.

Arbitration: A neutral person called an "arbitrator" considers arguments and evidence presented by each side and then
decides the outcome of the dispute. Arbitration is less formal than a trial, and the rules of evidence are usually relaxed. If
the parties agree to binding arbitration, they waive their right to a trial and agree to accept the arbitrator's decision as final.
With nonbinding arbitration, any party may reject the arbitrator's decision and request a trial. Arbitration may be
appropriate when the parties want another person to decide the outcome of their dispute but would like to avoid the
formality, time, and expense of a trial.


SDSC CIV-730(Rev 12-10)     ALTERNATIVE DISPUTE RESOLUTION (ADR)INFORMATION                                                  Page: 1
        Case 3:21-cv-00082-TWR-MSB Document 1 Filed 01/15/21 PageID.23 Page 23 of 26
• OtherADR Processes: There are several other types of ADR which are not offered through the court but which may be
  obtained privately, including neutral evaluation, conciliation, fact finding, mini-trials, and summary jury trials. Sometimes
  parties will try a combination of ADR processes. The important thing is to try to find the type or types of ADR that are
  most likely to resolve your dispute. Be sure to learn about the rules of any ADR program and the qualifications of any
  neutral you are considering, and about their fees.

 Local ADR Programs for Civil Cases

 Mediation: The San Diego Superior Court maintains a Civil Mediation Panel of approved mediators who have met
 certain minimum qualifications and have agreed to charge $150 per hour for each of the first two (2) hours of mediation
 and their regular hourly rate thereafter in court-referred mediations.

On-line mediator search and selection: Go to the court's ADR webpage at www.sdcourt.ca.aov/adr and click on the
"Mediator Search" to review individual mediator profiles containing detailed information about each mediator including
their dispute resolution training, relevant experience, ADR specialty, education and employment history, mediation style,
and fees and to submit an on-line Mediator Selection Form (SDSC form #CIV-005). The Civil Mediation Panel List, the
Available Mediator List, individual Mediator Profiles, and Mediator Selection Form (CIV-005)can also be printed from the
court's ADR webpage and are available at the Mediation Program Office or Civil Business Office at each court location.

Settlement Conference: The judge may order your case to a mandatory settlement conference, or voluntary settlement
conferences may be requested from the court if the parties certify that:(1)settlement negotiations between the parties
have been pursued, demands and offers have been tendered in good faith, and resolution has failed;(2)a judicially
supervised settlement conference presents a substantial opportunity for settlement; and (3)the case has developed to a
point where all parties are legally and factually prepared to present the issues for settlement consideration and further
discovery for settlement purposes is not required. Refer to SDSC Local Rule 2.2.1 for more information. To schedule a
settlement conference, contact the department to which your case is assigned.

Arbitration: The San Diego Superior Court maintains a panel of approved judicial arbitrators who have practiced law for
a minimum of five years and who have a certain amount of trial and/or arbitration experience. Refer to SDSC Local
Rules Division II, Chapter Ill and Code Civ. Proc. § 1141.10 et seq or contact the Arbitration Program Office at(619)
450-7300 for more information.

More information about court-connected ADR: Visit the court's ADR webpage at www.sdcourt.ca.qov/adr or contact the
court's Mediation/Arbitration Office at(619)450-7300.

 Dispute Resolution Programs Act(DRPA)funded ADR Programs: The following community dispute resolution
 programs are funded under DRPA (Bus. and Prof. Code §§ 465 et seq.):
        • In Central, East, and South San Diego County, contact the National Conflict Resolution Center(NCRC)at
            www.ncrconline.com or (619)238-2400.
        • In North San Diego County, contact North County Lifeline, Inc. at www.nclifeline.orq or(760)726-4900.

Private ADR: To find a private ADR program or neutral, search the Internet, your local telephone or business directory,
or legal newspaper for dispute resolution, mediation, settlement, or arbitration services.

Legal Representation and Advice

To participate effectively in ADR, it is generally important to understand your legal rights and responsibilities and the
likely outcomes if you went to trial. ADR neutrals are not allowed to represent or to give legal advice to the participants in
the ADR process. If you do not already have an attorney, the California State Bar or your local County Bar Association
can assist you in finding an attorney. Information about obtaining free and low cost legal assistance is also available on
the California courts website at www.courtinfo.ca.gov/selfhelphowcost.




SDSC CIV-730(Rev 12-10)
                           ALTERNATIVE DISPUTE RESOLUTION (ADR)INFORMATION                                             Page: 2
       Case 3:21-cv-00082-TWR-MSB Document 1 Filed 01/15/21 PageID.24 Page 24 of 26
                                                                                                                             FOR COURT USE ONLY
   SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
  STREET ADDRESS:         325 S. Melrose
  MAILING ADDRESS:        325 S. Melrose
  crry, STATE,& ZIP CODE: Vista, CA 92081-6695
  BRANCH NAME:            North County

  PLAINTIFF(S):        Orlando Garcia

  DEFENDANT(S): Souldriver LP et.al.

  SHORT TITLE:         GARCIA VS SOULDRIVER LP[IMAGED]

                           STIPULATION TO USE ALTERNATIVE                                                       CASE NUMBER:
                              DISPUTE RESOLUTION (ADR)                                                          37-2020-00039888-CU-CR-NC

   Judge: Jacqueline M. Stern                                                                       Department: N-27

  The parties and their attorneys stipulate that the matter is at issue and the claims in this action shall be submitted to the following
  alternative dispute resolution (ADR)process. Selection of any of these options will not delay any case management timelines.

      LI    Mediation (court-connected)                                       Non-binding private arbitration

      El    Mediation (private)                                        • Binding private arbitration

   • Voluntary settlement conference (private)                           LI Non-binding judicial arbitration (discovery until 15 days before trial)

            Neutral evaluation (private)                                 U Non-binding judicial arbitration (discovery until 30 days before trial)

      ID    Other (specify e.g., private mini-trial, private judge, etc.):




   It is also stipulated that the following shall serve as arbitrator, mediator or other neutral:(Name)




   Alternate neutral (for court Civil Mediation Program and arbitration only):


   Date:                                                                                    Date:




   Name of Plaintiff                                                                        Name of Defendant




  Signature                                                                                 Signature



   Name of Plaintiff's Attorney                                                             Name of Defendant's Attorney




  Signature                                                                                 Signature
  If there are more parties and/or attorneys, please attach additional completed and fully executed sheets.
  It is the duty of the parties to notify the court of any settlement pursuant to Cal. Rules of Court, rule 3.1385. Upon notification of the settlement,
  the court will place this matter on a 45-day dismissal calendar.
   No new parties may be added without leave of court.
  IT IS SO ORDERED.

  Dated: 11/03/2020                                                                                        JUDGE OF THE SUPERIOR COURT

SDSC CIV-359(Rev 12-10)                                                                                                                                Page: 1
                                   STIPULATION TO USE OF ALTERNATIVE DISPUTE RESOLUTION
       Case 3:21-cv-00082-TWR-MSB Document 1 Filed 01/15/21 PageID.25 Page 25 of 26
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
 STREET ADDRESS:      325 S Melrose DRIVE
 MAILING ADDRESS:     325 S Melrose DRIVE
 CITY AND ZIP CODE:   Vista, CA 92081-6695
 BRANCH NAME:         North County
 TELEPHONE NUMBER: (760)201-8027

 PLAINTIFF(S)/ PETITIONER(S):                Orlando Garcia

 DEFENDANT(S)/ RESPONDENT(S): Souldriver LP et.al.


  GARCIA VS SOULDRIVER LP(IMAGED]
                                                                                             CASE NUMBER:
 NOTICE OF CASE ASSIGNMENT
 and CASE MANAGEMENT CONFERENCE                                                              37-2020-00039888-CU-CR-NC


CASE ASSIGNED FOR ALL PURPOSES TO:
 Judge: Jacqueline M. Stern                                                           Department: N-27


COMPLAINT/PETITION FILED: 10/30/2020


TYPE OF HEARING SCHEDULED                              DATE         TIME            DEPT               JUDGE
Civil Case Management Conference                       08/27/2021   09:00 am        N-27               Jacqueline M. Stern


 Due to the COVID-19 pandemic, all hearings will be conducted remotely until further notice. Absent an order of the court, personal
 appearances at the hearing will not be allowed. For information on arranging telephonic or video appearances, contact CourtCall at
(888)882-6878, or at www.courtcall.com. Please make arrangements with CourtCall as soon as possible.
A case management statement must be completed by counsel for all parties or self-represented litigants and timely filed with the court
at least 15 days prior to the initial case management conference.(San Diego Local Rules, Division II, CRC Rule 3.725).
All counsel of record or parties in pro per shall appear at the Case Management Conference, be familiar with the case, and be fully
prepared to participate effectively in the hearing, including discussions of ADR* options.

IT IS THE DUTY OF EACH PLAINTIFF(AND CROSS-COMPLAINANT)TO SERVE A COPY OF THIS NOTICE WITH THE
COMPLAINT(AND CROSS-COMPLAINT), THE ALTERNATIVE DISPUTE RESOLUTION (ADR)INFORMATION FORM (SDSC
FORM #CIV-730), A STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (ADR)(SDSC FORM #CIV-359), AND OTHER
DOCUMENTS AS SET OUT IN SDSC LOCAL RULE 2.1.5.
ALL COUNSEL WILL BE EXPECTED TO BE FAMILIAR WITH SUPERIOR COURT RULES WHICH HAVE BEEN PUBLISHED AS
DIVISION II, AND WILL BE STRICTLY ENFORCED.
TIME STANDARDS: The following timeframes apply to general civil cases and must be adhered to unless you have requested and
       been granted an extension of time. General civil cases consist of all civil cases except: small claims proceedings,
       civil petitions, unlawful detainer proceedings, probate, guardianship, conservatorship, juvenile, parking citation
       appeals, and family law proceedings.
COMPLAINTS: Complaints and all other documents listed in SDSC Local Rule 2.1.5 must be served on all named defendants.
DEFENDANT'S APPEARANCE: Defendant must generally appear within 30 days of service of the complaint. (Plaintiff may
      stipulate to no more than 15 day extension which must be in writing and filed with the Court.)(SDSC Local Rule 2.1.6)
JURY FEES: In order to preserve the right to a jury trial, one party for each side demanding a jury trial shall pay an advance jury fee in
       the amount of one hundred fifty dollars ($150) on or before the date scheduled for the initial case management conference in
       the action.


COURT REPORTERS: Court reporters are not provided by the Court in Civil cases. See policy regarding normal availability and
unavailability of official court reporters at www.sdcourt.ca.gov.
*ALTERNATIVE DISPUTE RESOLUTION (ADR): THE COURT ENCOURAGES YOU TO CONSIDER UTILIZING VARIOUS
ALTERNATIVES TO TRIAL, INCLUDING MEDIATION AND ARBITRATION, PRIOR TO THE CASE MANAGEMENT CONFERENCE.
PARTIES MAY FILE THE ATTACHED STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (SDSC FORM #CIV-359).




SDSC CIV-721 (Rev. 01-17)                                                                                                        Page: 1
                                                         NOTICE OF CASE ASSIGNMENT
     Case 3:21-cv-00082-TWR-MSB Document 1 Filed 01/15/21 PageID.26 Page 26 of 26




                               Superior Court of California
                                  County of San Diego


              NOTICE OF ELIGIBILITY TO eFILE
         AND ASSIGNMENT TO IMAGING DEPARTMENT

      This case is eligible for eFiling. Should you prefer to electronically file documents,refer to
General Order in re procedures regarding electronically imaged court records, electronic filing,
and access to electronic court records in civil and probate cases for rules and procedures or
contact the Court's eFiling vendor at www.onelegal.com for information.

       This case has been assigned to an Imaging Department and original documents attached to
pleadings filed with the court will be imaged and destroyed. Original documents should not be
filed with pleadings. If necessary, they should be lodged with the court under California Rules of
Court, rule 3.1302(b).

        On August 1, 2011 the San Diego Superior Court began the Electronic Filing and Imaging Pilot
Program ("Program"). As of August 1, 2011 in all new cases assigned to an Imaging Department all
filings will be imaged electronically and the electronic version of the document will be the official
court file. The official court file will be electronic and accessible at one of the kiosks located in the
Civil Business Office and on the Internet through the court's website.

        You should be aware that the electronic copy of the filed document(s) will be the official court
record pursuant to Government Code section 68150. The paper filing will be imaged and held for
30 days. After that time it will be destroyed and recycled. Thus, you should not attach any
original documents to pleadings filed with the San Diego Superior Court. Original documents
filed with the court will be imaged and destroyed except those documents specified in
California Rules of Court, rule 3.1806. Any original documents necessary for a motion hearing or
trial shall be lodged in advance of the hearing pursuant to California Rules of Court, rule 3.1302(b).

       It is the duty of each plaintiff, cross-complainant or petitioner to serve a copy of this notice with
the complaint, cross-complaint or petition on all parties in the action.

       On all pleadings filed after the initial case originating filing, all parties must, to the extent it is
feasible to do so, place the words "IMAGED FILE" in all caps immediately under the title of the
pleading on all subsequent pleadings filed in the action.




                                                                                                         Page: 2
